DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummelink (US 2017/0165028 A1) in view of Mistry et al. (US 2010/0199232 A1).

In regards to claim 1, Hummelink teaches a method of projecting medical information onto body of a subject such that the information being projected conforms to a shape of a region or anatomy being projected upon while maintaining accuracy and precision of the original shape, wherein:
a. projected information registers or aligns to the region/anatomy being projected upon (e.g. [0009]: plurality of intraoperative position markers removably disposed on a first body surface; receiving one or more preoperative images comprising one or more anatomical features of interest, each of the preoperative images comprising a plurality of preoperative position markers, wherein the control unit is further arranged for registering the detected plurality of intraoperative position markers with the plurality of preoperative position markers in each of the preoperative images; projecting an image representation of the one or more anatomical features of interest on a second body surface, the projected image representation being based on the one or more preoperative images and the registered plurality of intraoperative position markers and the plurality of preoperative position markers); 
b. projected information is configured to adapt to movement of the projection surface (e.g. [0011]: steady and accurate alignment as well as image focus of the projected image representation is ensured even when the first detector and the projector are moving in unison or synchronicity with respect to the subject; also, steady and accurate alignment as well as image focus of the projected image representation is ensured when the subject is moving instead of the first detector and the projector; Examiner’s note: this shows that information is adapted to movement of surface);
d. projected information is adapted to best fit the shape of the region/anatomy projected upon and minimize distortions by integrating contour, shape or volume of the region being projected upon into mathematical consideration (e.g. [0010]: it is further noted that the first and/or second body surface are typically not flat surfaces and comprise a three dimensional profile following body and organ curvatures and the like; projected image representation is therefore three dimensional in nature, wherein said projected representation is adapted accordingly to the three dimensional profile; Examiner’s note: this suggests the projected image representation is manipulated according to the 3D profile (which may also be viewed as including contour, shape and volume); it can also be suggested that this manipulation would be done with mathematical consideration); and
but does not explicitly teach the method, wherein:
c. projected information is altered by the user while maintaining conformation to the underlying shape; and
e. projected information is configured to be interacted with by the user using via multiple interaction modalities,
wherein a length, width, angle, and positioning of the information is maintained while projected, regardless of the region or anatomy being projected upon.

However, Mistry teaches a method, wherein:
c. projected information is altered by the user while maintaining conformation to the underlying shape (e.g. [0073]: for example, in the map application, a projector 15 may be projecting a map on a wall and a user may make a "zoom in" gesture (by moving pinched hands apart); see also [0019]: the projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made; for example, the alignment, tilt, position or scale of the projected image may be corrected; Examiner’s note: this shows that a user can alter a projection and that the projection would maintain conformation with the surface); and
e. projected information is configured to be interacted with by the user using via multiple interaction modalities (e.g. [0010]-[0011]: user may make hand gestures or finger movements in the air, without touching anything, and use these gestures or movements to interact with images that are projected on a surface; alternatively, a user may make gestures while touching a surface, o interact with a graphical user interface projected on a surface),
wherein a length, width, angle, and positioning of the information is maintained while projected, regardless of the region or anatomy being projected upon (e.g. as above, [0019]: the projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made; Examiner’s note: while not explicitly described, as distortions caused by tilt and movement are corrected, it may be viewed that length, width, angle and positioning is correctively maintained).



In regards to claim 2, Hummelink teaches a method, wherein the projected image interacts with a surface agent placed on the area being projected upon which marks the information onto the surface being projected upon (e.g. as above, [0009]: plurality of intraoperative position markers removably disposed on a first body surface; Examiner’s note: markers used for registering/aligning images to surface).

In regards to claim 3, Hummelink teaches a method, wherein the projected information adapts to a movement of a view point of the user (e.g. as above, [0011]: steady and accurate alignment as well as image focus of the projected image representation is ensured even when the first detector and the projector are moving in unison; see also [0055]: may be disposed in a portable head mount, the portable head mount may also be further provided with (integrated) glasses configured for providing a three dimensional (3D) image of the projected representation; the glasses may comprise an active shutter system for generating a 3D image, wherein the active shutter system utilizes position information of the portable head mount itself inferred from the detected plurality of intraoperative position markers; Examiner’s note: this shows that the projection representation would adapt to movement of the view point of the user).



In regards to claim 4, Hummelink teaches a method of projecting medical information onto body of a subject such that the information being projected conforms to a shape of the physical model while maintaining accuracy of the original shape, the method comprising:
a. generating or capturing a high resolution canonical model that represents the physical model (e.g. [0009]: plurality of intraoperative position markers removably disposed on a first body surface; receiving one or more preoperative images comprising one or more anatomical features of interest, each of the preoperative images comprising a plurality of preoperative position markers, wherein the control unit is further arranged for registering the detected plurality of intraoperative position markers with the plurality of preoperative position markers in each of the preoperative images; projecting an image representation of the one or more anatomical features of interest on a second body surface, the projected image representation being based on the one or more preoperative images and the registered plurality of intraoperative position markers and the plurality of preoperative position markers; see also [0042]: one or more anatomical features and plurality of preoperative position markers 4 may be imaged using a medical imaging apparatus 8 (e.g. CT, MRI); Examiner’s note: CT, MRI images viewed as high resolution);
b. capturing a digital model of the physical model (e.g. [0010]: it is further noted that the first and/or second body surface are typically not flat surfaces and comprise a three dimensional profile following body and organ curvatures and the like; projected image representation is therefore three dimensional in nature, wherein said projected representation is adapted accordingly to the three dimensional profile; this may be detected by an appropriate first detector embodiment, e.g. in the form of a time-of-flight camera, stereoscopic camera, etc; see also [0044]: the one or more preoperative images may comprise, or may be combined, to obtain a partial or complete 3D model of a subject 2 comprising a host of anatomical features that may be helpful in providing more accurate and reliable image projections as well as information about the immediate vicinity of a projected anatomical feature);
c. morphing the canonical model to align with the digital model to create a morphed canonical model (e.g. as above, [0009]: projecting an image representation of the one or more anatomical features of interest on a second body surface, the projected image representation being based on the one or more preoperative images and the registered plurality of intraoperative position markers and the plurality of preoperative position markers; also as above, [0010]: projected representation is adapted accordingly to the three dimensional profile);
f. projecting, by one or more projectors, one or more images of the morphed canonical model onto the physical model (e.g. as above, [0009]: projecting an image representation of the one or more anatomical features of interest on a second body surface, the projected image representation being based on the one or more preoperative images and the registered plurality of intraoperative position markers and the plurality of preoperative position markers),
but does not explicitly teach the method, 
d. drawing medical information onto the canonical model, or the morphed canonical model, or the digital model, or the physical model; 
e. transferring the updated medical information to one or more representations including canonical, morphed canonical, and digital models; 
wherein the images are created using a plurality of calibration data of the one or more projectors to create a faithful visualization of the medical information on the physical model, wherein faithful visualization consists of maintaining a length, width, angle, and positioning of medical information on the physical model.

However, Mistry teaches a method, comprising:
d. drawing information onto the canonical model, or the morphed canonical model, or the digital model, or the physical model (e.g. [0012]: a user may make drawing motions on the blank sheet of paper with her index finger, and the resulting drawing may be projected on that sheet of paper; Examiner’s notes: suggests a user drawing onto a physical model (sheet of paper)); 
e. transferring the updated information to one or more representations including canonical, morphed canonical, and digital models (e.g. as above, [0012]: resulting drawing may be projected on that sheet of paper; Examiner’s note: may be viewed as transferring the information to the representation of the digital model of the surface); 
wherein the images are created using a plurality of calibration data of the one or more projectors to create a faithful visualization of the information on the physical model (e.g. [0073]: for example, in the map application, a projector 15 may be projecting a map on a wall and a user may make a "zoom in" gesture (by moving pinched hands apart); see also [0130]: augmentation may be calibrated, as follows: the camera may capture the visually augmented object, including the content projected on it; this captured video stream 415 may be used to generate corrected visual content to be projected 416; this corrected content 417 may projected on an object's surface 412), wherein faithful visualization consists of maintaining a length, width, angle, and positioning of information on the physical model (e.g. [0019]: the projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made; for example, the alignment, tilt, position or scale of the projected image may be corrected; Examiner’s note: this shows that a user can alter a projection and that the projection would maintain conformation with the surface).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hummelink to interact with 

In regards to claim 5, Hummelink and Mistry teaches a method, further comprises repeating steps b and c, and comparing the medical information on the digital model with the medical information on the morphed canonical model to refine the morphing of the canonical model or the camera and projector calibration or the digital model so that the projected images are more accurate with respect to the physical model (e.g. as above, [0009]: projecting an image representation of the one or more anatomical features of interest on a second body surface, the projected image representation being based on the one or more preoperative images and the registered plurality of intraoperative position markers and the plurality of preoperative position markers; see also [0015]: dynamically projecting the image representation in real-time, the projected image representation comprising the motion of the one or more anatomical features of interest; Examiner’s note: this suggest real time alignment/refinement).

In regards to claim 6, the combination of Hummelink and Mistry teaches a method, further comprising repeating steps b-f to project the updated medical information (e.g. Hummelink as above, [0015]: dynamically projecting the image representation in real-time, the projected image representation comprising the motion of the one or more anatomical features of interest; Mistry as above, [0019]: the projected images are automatically corrected for distortions caused by factors such as the tilt or movement of the surface on which the projection is being made).

claim 7, Hummelink teaches a method, wherein morphing the canonical model to align with the digital model is executed through the use of marker-based methods or markerless methods (e.g. as above, [0009]: plurality of intraoperative position markers removably disposed on a first body surface; receiving one or more preoperative images comprising one or more anatomical features of interest, each of the preoperative images comprising a plurality of preoperative position markers, wherein the control unit is further arranged for registering the detected plurality of intraoperative position markers with the plurality of preoperative position markers in each of the preoperative images).

In regards to claim 8, Hummelink teaches a method,, wherein the projected digital model adapts to a movement of a viewpoint of the user (e.g. as above, [0011]: steady and accurate alignment as well as image focus of the projected image representation is ensured even when the first detector and the projector are moving in unison; see also [0055]: may be disposed in a portable head mount, the portable head mount may also be further provided with (integrated) glasses configured for providing a three dimensional (3D) image of the projected representation; the glasses may comprise an active shutter system for generating a 3D image, wherein the active shutter system utilizes position information of the portable head mount itself inferred from the detected plurality of intraoperative position markers; Examiner’s note: this shows that the projection representation would adapt to movement of the view point of the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612